Title: To Thomas Jefferson from George Jefferson, 20 January 1799
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 20th. Janr. 1799
          
          Your favors of the 10th. & 12th. both came to hand by last nights post—your draughts therein mentioned, in favor of Mr. Strange for £95.8., and Mr. Richard for $:1200—, are accepted.
          With respect to my having paid freight on your things up the river  contrary to your direction; I have to observe—that I perfectly recollect your having given me such direction—and, as perfectly, that I have never since paid any freight, excepting in one or two instances in which I have advanced a few dollars to a fellow of the name of Jackson—who sometimes calls himself Gibson; which I did in consequence of his telling me after he had got the things into his boat, that he could not do without a little money to get provisons—In such cases I remember that I was particular in expressing in the receipt which I uniformly forwarded, that so much had been advanced.I do not recollect to a certainty at what time you gave this instruction; I thought you had written to me upon the subject—but upon referring to your letters I cannot find any thing concerning it—& am therefore inclined to think that you must have mentioned it to me when we met in Baltimore on your return from Philada.—indeed I think I have some recollection of the conversation—I find that I returned home the 4th of July—& if you will examine my account, you will perceive there is no charge for freight since that time; except the little advances I have mentioned—& which I knew could not have any influence in your fixing on the price of carriage.
          I inclose you receipts for the freight charged in my last account—to enable you to ascertain whether you have paid the same yourself.The chimney-piece has not yet come down—when it does it shall be forwarded. Your Very Obt. servt.
          
            Geo. Jefferson
          
        